                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                              Case No. 1:18-cv-327

ELLA C. SWAIN,

               Plaintiff,
                                                 STIPULATION OF DISMISSAL WITH
         v.                                                PREJUDICE

CHARTER COMMUNICATIONS, INC.
d/b/a SPECTRUM,

                 Defendant.


         IT IS HEREBY STIPULATED AND AGREED BY the parties and/or their

respective counsel that all claims asserted against Charter Communications, Inc. in the

above-captioned case are voluntarily dismissed with prejudice pursuant to Rule 41(a)(A)ii)

of the Federal Rules of Civil Procedure, with each party to bear their attorneys’ fees and

costs.



         This the 7th day of August, 2019.




                                             1

         Case 1:18-cv-00327-MR-WCM Document 20 Filed 08/07/19 Page 1 of 3
MAGINNIS LAW, PLLC                          Kabat Chapman & Ozmer LLP

By:    /s/ Karl S. Gwaltney                 By:    /s/ Ryan D. Watstein
       Karl S. Gwaltney                           Ryan D. Watstein (admitted pro hac vice)
       N.C. Bar No. 45118                         GA Bar No. 266019
       4801 Glenwood Avenue, Suite 310            rwatstein@kcozlaw.com
       Raleigh, NC 27612                          Matthew A. Keilson (admitted pro hac vice)
       Telephone: (919) 526-0450                  FL Bar No. 1002294
       Fax: (919) 882-8763                        mkeilson@kcozlaw.com
       E-mail: kgwaltney@maginnislaw.com          171 17th Street NW, Suite 1550
                                                  Atlanta, Georgia 30363
Attorney for Plaintiff                            Telephone: 404-400-7300
                                                  Facsimile: 404-400-7333

                                            CRANFILL SUMNER & HARTZOG

                                            By:   /s/ Elizabeth C. King
                                                  Elizabeth C. King
                                                  N.C. State Bar No. 30376
                                                  319 N. 3rd Street, Suite 300
                                                  Wilmington, NC 28401
                                                  Telephone: (910) 777-6000
                                                  Facsimile: (910) 777-6111
                                                  E-mail: eking@cshlaw.com

                                            Attorneys for Defendant Charter Communications,
                                            Inc.




                                           2

            Case 1:18-cv-00327-MR-WCM Document 20 Filed 08/07/19 Page 2 of 3
                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                             Case No. 1:18-cv-327

ELLA C. SWAIN,

              Plaintiff,

      v.                                                   CERTIFICATE OF SERVICE

CHARTER COMMUNICATIONS, INC.
d/b/a SPECTRUM,

               Defendant.



       The undersigned hereby certifies that on this day, a true and accurate copy of the

foregoing document was filed electronically via the Court’s CM/ECF case management

system, and served via the Court’s CM/ECF case management system upon all parties via

their respective counsel of record in this matter:



       This the 7th day of August, 2019.


                                                            MAGINNIS LAW, PLLC
                                                            Counsel for Plaintiff


                                                     BY:    /s/ Karl S. Gwaltney




                                              3

      Case 1:18-cv-00327-MR-WCM Document 20 Filed 08/07/19 Page 3 of 3
